Name: Commission Regulation (EU) NoÃ 532/2010 of 18Ã June 2010 amending Council Regulation (EC) NoÃ 423/2007 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania;  trade policy;  technology and technical regulations;  European construction;  international security
 Date Published: nan

 19.6.2010 EN Official Journal of the European Union L 154/5 COMMISSION REGULATION (EU) No 532/2010 of 18 June 2010 amending Council Regulation (EC) No 423/2007 concerning restrictive measures against Iran THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 423/2007 (1), and in particular Article 15(1)(c) thereof, Whereas: (1) Annex IV to Regulation (EC) No 423/2007 lists persons, entities and bodies who, having been designated by the United Nations Security Council or by the Sanctions Committee of the UN Security Council, are covered by the freezing of funds and economic resources under that Regulation. (2) On 9 June 2010, the UN Security Council decided to amend the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex IV should therefore be amended accordingly. (3) The Articles 8(a), 9 and 11 (2) (b) of Regulation (EC) No 423/2007 refer to the date on which the person, entity or body has been designated by the Sanctions Committee, the UN Security Council or the Council. It is appropriate to add the relevant date to each entry. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 423/2007 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 103, 20.4.2007, p. 1. Regulation as last amended by Regulation (EC) No 116/2008 (OJ L 35, 9.2.2008, p. 1). ANNEX ANNEX IV Annex IV to Regulation (EC) No 423/2007 is amended as follows: (1) The following entries shall be added under the heading A. Legal persons, entities and bodies : (a) Amin Industrial Complex (alias (a) Amin Industrial Compound, (b) Amin Industrial Company). Date of UN designation: 9.6.2010. Address: (a) P.O. Box 91735-549, Mashad, Iran; (b) Amin Industrial Estate, Khalage Rd., Seyedi District, Mashad, Iran; (c) Kaveh Complex, Khalaj Rd., Seyedi St., Mashad, Iran Other information: (a) Amin Industrial Complex sought temperature controllers which may be used in nuclear research and operational/production facilities, (b) Amin Industrial Complex is owned or controlled by, or acts on behalf of, the Defense Industries Organization (DIO), which was designated in UN Security Council Resolution 1737 (2006).  (b) Armament Industries Group. Date of EU designation: 24.4.2007 (UN: 9.6.2010). Address: (a) Sepah Islam Road, Karaj Special Road Km 10, Iran; (b) Pasdaran Ave., P.O. Box 19585/777, Tehran, Iran. Other information: (a) Armament Industries Group (AIG) manufacturers and services a variety of small arms and light weapons, including large- and medium-calibre guns and related technology, (b) AIG conducts the majority of its procurement activity through Hadid Industries Complex.  (c) Defense Technology and Science Research Center. Date of EU designation: 24.4.2007 (UN: 9.6.2010). Address: Pasdaran Ave, PO Box 19585/777, Tehran, Iran. Other information: Defense Technology and Science Research Center (DTSRC) is owned or controlled by, or acts on behalf of, Irans Ministry of Defense and Armed Forces Logistics (MODAFL), which oversees Irans defence R&D, production, maintenance, exports, and procurement.  (d) Doostan International Company. Date of UN designation: 9.6.2010. Other information: Doostan International Company (DICO) supplies elements to Irans ballistic missile program.  (e) Farasakht Industries. Date of UN designation: 9.6.2010. Address: P.O. Box 83145-311, Kilometer 28, Esfahan-Tehran Freeway, Shahin Shahr, Esfahan, Iran. Other information: Farasakht Industries is owned or controlled by, or acts on behalf of, the Iran Aircraft Manufacturing Company, which in turn is owned or controlled by MODAFL.  (f) Fater (or Faater) Institute. Date of UN designation: 9.6.2010. Other information: (a) Khatam al-Anbiya (KAA) subsidiary, (b) Fater has worked with foreign suppliers, likely on behalf of other KAA companies on IRGC projects in Iran, (c) Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps.  (g) First East Export Bank, P.L.C. Date of UN designation: 9.6.2010. Address: Unit Level 10 (B1), Main Office Tower, Financial Park Labuan, Jalan Merdeka, 87000 WP Labuan, Malaysia. Other information: (a) First East Export Bank, PLC is owned or controlled by, or acts on behalf of, Bank Mellat, (b) Over the last seven years, Bank Mellat has facilitated hundreds of millions of dollars in transactions for Iranian nuclear, missile, and defense entities, (c) Business Registration Number LL06889 (Malaysia).  (h) Gharagahe Sazandegi Ghaem. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Gharagahe Sazandegi Ghaem is owned or controlled by KAA (see below).  (i) Ghorb Karbala. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Ghorb Karbala is owned or controlled by KAA (see below).  (j) Ghorb Nooh. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Ghorb Nooh is owned or controlled by KAA (see below).  (k) Hara Company. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Owned or controlled by Ghorb Nooh.  (l) Imensazan Consultant Engineers Institute. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Owned or controlled by, or acts on behalf of, KAA (see below).  (m) Irano Hind Shipping Company. Date of UN designation: 9.6.2010. Address: (a) 18 Mehrshad Street, Sadaghat Street, Opposite of Park Mellat, Vali-e-Asr Ave., Tehran, Iran, (b) 265, Next to Mehrshad, Sedaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran. Other information: Owned or controlled by, or acting on behalf of, the Islamic Republic of Iran Shipping Lines.  (n) IRISL Benelux NV. Date of UN designation: 9.6.2010. Address: Noorderlaan 139, B-2030, Antwerp, Belgium. Other information: (a) V.A.T. Number BE480224531 (Belgium), (b) Other information: Owned or controlled by, or acting on behalf of, the Islamic Republic of Iran Shipping Lines.  (o) Kaveh Cutting Tools Company. Date of UN designation: 9.6.2010. Address: (a) 3rd Km of Khalaj Road, Seyyedi Street, Mashad 91638, Iran, (b) Km 4 of Khalaj Road, End of Seyedi Street, Mashad, Iran, (c) P.O. Box 91735-549, Mashad, Iran, (d) Khalaj Rd., End of Seyyedi Alley, Mashad, Iran; (e) Moqan St., Pasdaran St., Pasdaran Cross Rd., Tehran, Iran. Other information: Kaveh Cutting Tools Company is owned or controlled by, or acts on behalf of, the DIO.  (p) Khatam al-Anbiya Construction Headquarters. Date of EU designation: 24.6.2008 (UN: 9.6.2010). Other information: (a) Khatam al-Anbiya Construction Headquarters (KAA) is an Islamic Revolutionary Guard Corps (IRGC)-owned company involved in large scale civil and military construction projects and other engineering activities. It undertakes a significant amount of work on Passive Defense Organization projects. In particular, KAA subsidiaries were heavily involved in the construction of the uranium enrichment site at Qom/Fordow.  (q) M. Babaie Industries. Date of UN designation: 9.6.2010. Address: P.O. Box 16535-76, Tehran, 16548, Iran. Other information: (a) M. Babaie Industries is subordinate to Shahid Ahmad Kazemi Industries Group (formally the Air Defense Missile Industries Group) of Irans Aerospace Industries Organization (AIO), (b) AIO controls the missile organizations Shahid Hemmat Industrial Group (SHIG) and the Shahid Bakeri Industrial Group (SBIG), both of which were designated in resolution 1737 (2006).  (r) Makin. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Makin is owned or controlled by or acting on behalf of KAA, and is a subsidiary of KAA.  (s) Malek Ashtar University. Date of EU designation: 24.6.2008 (UN: 9.6.2010). Address: Corner of Imam Ali Highway and Babaei Highway, Tehran, Iran. Other information: (a) a subordinate of the DTRSC within MODAFL, (b) this includes research groups previously falling under the Physics Research Center (PHRC), (c) IAEA inspectors have not been allowed to interview staff or see documents under the control of this organization to resolve the outstanding issue of the possible military dimension to Irans nuclear program.  (t) Ministry of Defense Logistics Export. Date of EU designation: 24.6.2008 (UN: 9.6.2010). Address: (a) PO Box 16315-189, Tehran, Iran; (b) located on the west side of Dabestan Street, Abbas Abad District, Tehran, Iran. Other information: Ministry of Defense Logistics Export (MODLEX) sells Iranian-produced arms to customers around the world in contravention of UN Security Council Resolution 1747 (2007), which prohibits Iran from selling arms or related materiel.  (u) Mizan Machinery Manufacturing (alias 3MG). Date of EU designation: 24.6.2008 (UN: 9.6.2010). Address: O. Box 16595-365, Tehran, Iran. Other information: Mizan Machinery Manufacturing (3M) is owned or controlled by, or acts on behalf of, SHIG.  (v) Modern Industries Technique Company (alias (a) Rahkar Company, (b) Rahkar Industries, (c) Rahkar Sanaye Company, (d) Rahkar Sanaye Novin). Date of UN designation: 9.6.2010. Address: Arak, Iran. Other information: (a) Modern Industries Technique Company (MITEC) is responsible for design and construction of the IR-40 heavy water reactor in Arak, (b) MITEC has spearheaded procurement for the construction of the IR-40 heavy water reactor.  (w) Nuclear Research Center for Agriculture and Medicine (alias (a) Center for Agricultural Research and Nuclear Medicine, (b) Karaji Agricultural and Medical Research Center). Date of UN designation: 9.6.2010. Address: P.O. Box 31585-4395, Karaj, Iran. Other information: (a) the Nuclear Research Center for Agriculture and Medicine (NFRPC) is a large research component of the Atomic Energy Organization of Iran (AEOI), which was designated in UN Security Council Resolution 1737 (2006), (b) the NFRPC is AEOIs center for the development of nuclear fuel and is involved in enrichment-related activities.  (x) Omran Sahel. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Owned or controlled by Ghorb Nooh.  (y) Oriental Oil Kish. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Oriental Oil Kish is owned or controlled by or acting on behalf of KAA.  (z) Pejman Industrial Services Corporation. Date of UN designation: 9.6.2010. Address: P.O. Box 16785-195, Tehran, Iran. Other information: Pejman Industrial Services Corporation is owned or controlled by, or acts on behalf of, SBIG.  (aa) Rah Sahel. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Rah Sahel is owned or controlled by or acting on behalf of KAA.  (bb) Rahab Engineering Institute. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Rahab is owned or controlled by or acting on behalf of KAA, and is a subsidiary of KAA.  (cc) Sabalan Company. Date of UN designation: 9.6.2010. Address: Damavand Tehran Highway, Tehran, Iran. Other information: Sabalan is a cover name for SHIG.  (dd) Sahand Aluminum Parts Industrial Company (SAPICO). Date of UN designation: 9.6.2010. Address: Damavand Tehran Highway, Tehran, Iran. Other information: SAPICO is a cover name for SHIG.  (ee) Sahel Consultant Engineers. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Owned or controlled by Ghorb Nooh.  (ff) Sepanir. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Sepanir is owned or controlled by or acting on behalf of KAA.  (gg) Sepasad Engineering Company. Date of UN designation: 9.6.2010. Other information: Owned or controlled by, or acting on behalf of, the Islamic Revolutionary Guard Corps. Sepasad Engineering Company is owned or controlled by or acting on behalf of KAA.  (hh) Shahid Karrazi Industries. Date of UN designation: 9.6.2010. Address: Tehran, Iran. Other information: Shahid Karrazi Industries is owned or controlled by, or act on behalf of, SBIG.  (ii) Shahid Satarri Industries (alias Shahid Sattari Group Equipment Industries). Date of UN designation: 9.6.2010. Address: Southeast Tehran, Iran. Other information: Shahid Sattari Industries is owned or controlled by, or acts on behalf of, SBIG.  (jj) Shahid Sayyade Shirazi Industries. Date of UN designation: 9.6.2010. Address: (a) Next to Nirou Battery Mfg. Co, Shahid Babaii Expressway, Nobonyad Square, Tehran, Iran, (b) Pasdaran St., P.O. Box 16765, Tehran 1835, Iran, (c) Babaei Highway  Next to Niru M.F.G, Tehran, Iran. Other information: Shahid Sayyade Shirazi Industries (SSSI) is owned or controlled by, or acts on behalf of, the DIO.  (kk) South Shipping Line Iran (SSL). Date of UN designation: 9.6.2010. Address: (a) Apt. No. 7, 3rd Floor, No. 2, 4th Alley, Gandi Ave., Tehran, Iran, (b) Qaem Magham Farahani St., Tehran, Iran. Other information: Owned or controlled by, or acting on behalf of, the Islamic Republic of Iran Shipping Lines.  (ll) Special Industries Group. Date of EU designation: 24.4.2007 (UN: 9.6.2010). Address: Pasdaran Avenue, PO Box 19585/777, Tehran, Iran. Other information: Special Industries Group (SIG) is a subordinate of DIO.  (mm) Tiz Pars. Date of UN designation: 9.6.2010. Address: Damavand Tehran Highway, Tehran, Iran. Other information: (a) Tiz Pars is a cover name for SHIG, (b) Between April and July 2007, Tiz Pars attempted to procure a five axis laser welding and cutting machine, which could make a material contribution to Irans missile program, on behalf of SHIG.  (nn) Yazd Metallurgy Industries (alias (a) Yazd Ammunition Manufacturing and Metallurgy Industries, (b) Directorate of Yazd Ammunition and Metallurgy Industries.). Date of UN designation: 9.6.2010. Address: (a) Pasdaran Avenue, Next to Telecommunication Industry, Tehran 16588, Iran, (b) Postal Box 89195/878, Yazd, Iran, (c) P.O. Box 89195-678, Yazd, Iran, (d) Km 5 of Taft Road, Yazd, Iran. Other information: Metallurgy Industries (YMI) is a subordinate of DIO.  (2) The following entry shall be added under the heading B Natural persons : Javad Rahiqi. Date of EU designation: 24.4.2007 (UN: 9.6.2010). Date of birth: 24.4.1954. Place of birth: Marshad. Function: Head of the Atomic Energy Organization of Iran (AEOI) Esfahan Nuclear Technology Center. 